Citation Nr: 1713706	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-27 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the knees.

2.  Entitlement to service connection for arthritis of the knees.


REPRESENTATION

The Veteran represented by:   Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had verified active service in the United States Army from March 1978 to September 1994.  He has indicated that he had service starting in May 1972.  As it does not affect the outcome herein, further clarification is not needed at this time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran presented sworn testimony during a Travel Board hearing in San Antonio, Texas, which the undersigned chaired.  A transcript of that hearing has been associated with the claims file.  At the hearing, the record was held open for 90 days to allow the Veteran to submit a medical statement. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Service connection for arthritis of the knees was denied by an August 1995 rating decision, which was not appealed.  The RO notified the Veteran of the decision.

2.  Evidence received subsequent to the August 1995 rating decision with respect to arthritis of the knees is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Probative medical evidence of record now demonstrates that the Veteran has arthritis of the knees that is as likely as not related to an injury during service or had its onset during service or is related to a disability now service connected.


CONCLUSION OF LAW

1.  The August 1995 rating decision which denied service connection for arthritis, knees is final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been received since the August 1995 rating decision and the claim of entitlement to service connection for arthritis of the knees is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With resolution or reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for arthritis of the knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Because the Board now allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board notes that, although new evidence was entered into the record after the certification of the appeal to the Board, the Veteran or his representative has submitted documents waiving the necessity of consideration of the new evidence by the RO.  See 38 C.F.R. § 20.1304 (c).

The Veteran asserts that he received treatment for his left knee in service after injuring it during a running exercise.  He further asserts that in-service treating professionals made clinical findings, notably crepitus and degenerative joint disease, which indicate arthritis.  The Veteran adds that after service, he received treatment again for this condition, during which radiological and MRI findings indicated osteoarthritic changes, which have progressed so that surgery became necessary.  The Veteran states that in having compensated for his left knee, his right knee degenerated with arthritis.  The Veteran emphasizes that, because arthritis does not go into remission, but becomes progressively worse, the fact that it appeared first in service and was then treated after service indicates conclusively that it is service-connected.

New and material evidence

In an August 1995 rating decision, the RO stated that the claim for service connection of arthritis of the knees was not well grounded.  Evidence on file at that time included service treatment records and other examinations on conducted prior to that date.  The RO noted that a claim must be accompanied by evidence which shows that the claimed condition exists and is possibly related to service.  It noted that there was no record of arthritis of the knees showing a chronic disability subject to service connection; specifically, x-rays taken at the time of a VA examination did not reveal evidence of the condition.  The record indicates that the Veteran did not submit, nor did the VA obtain, any further substantive evidence until 2005.

In a September 2005 Statement in Support of Claim, the Veteran made a request to reopen the claim.  In the August 2007 rating decision, which the Veteran now appeals, the RO considered the claim reopened, but added that "[t]he previous denial of service connection for arthritis, knees is confirmed and continued."  The RO stated:  "Our rating decision, dated August 7, 1995, determined that service connection for arthritis of the knees could not be granted as no diagnosis of arthritis was made, as VA examinations, including x-rays were negative for this disease process."  It further stated that a September 2006 examination also showed no indications for a diagnosis of arthritis, knees.

Regardless of the whether the RO on its own determination has reopened the claim, the Board has a jurisdictional responsibility to consider whether it was proper for the RO to do so.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented and the Board will look to the record to determine if indeed such evidence has been submitted or secured.  See 38 U.S.C.A. § 5108. 

New and material evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The threshold for the evidence required to reopen a claim is low.  The definition of new and material evidence is consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue, which the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The numerous items of medical evidence and opinion obtained since the rating decision in 1995 is discussed below.  That additional evidence is both new and material to the claim for service connection for arthritis, knees and this evidence is more than sufficient to reopen the claim.  Specifically, there are currently findings of arthritis in both knees, and evidence suggesting that it is related to service.

When a claim is reopened, it may be then addressed on the merits if development is complete.  The development of the claim has involved obtaining medical evidence and several medical opinions.  Development of the reopened claim has been completed and appellate review on the merits may proceed.

Service connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  In order to establish service connection, the following must be shown by medical diagnosis or lay evidence:  (1) The existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be awarded for a "chronic" condition when a disease, defined by statute or regulation as a chronic disease, manifests itself, is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the Veteran presently has the same condition.  There is such a presumption for service connection for arthritis and the Board has considered it in this decision, as discussed below.

The record establishes that the Veteran's arthritis of the knees is current and ongoing.  Treatment records from 2005 to 2010 provide findings and impressions from both radiological and MRI examinations which detected degenerative joint disease bilaterally, left greater than right with mild genu varus deformity; crepitus in the lateral joint; osteoarthritic changes pertaining to the thinning of the patellar cartilage; and degenerative changes relating to the space loss within the medial compartment of the knee.  Moreover, an October 2016 opinion by the Veteran's current treating professional, discussed at greater length below, states that the Veteran continues to have pain in both knees and is undergoing treatment. 

In regard to an in-service incurrence or aggravation of the Veteran's disability, although, as stated above, 38 C.F.R. §§ 3.307 and 3.309(a) taken together provide that certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service, the record does not sufficiently indicate the appearance of the Veteran's condition during that one-year period.  Although in a November 1994 VA examination, the Veteran received the diagnosis "history of discomfort left knee" it then only made passing reference to the fact that the condition had been previously diagnosed as early osteoarthritic in nature.  

However, the record does provide sufficient evidence to suggest the in-service incurrence of the Veteran's disorder.  Specifically, an in-service March 1992 consultation report identified moderate retropatellar crepitus (a grating sound or sensation produced by friction between bone and cartilage) and assessed the Veteran with retropatellar pain syndrome (RPPS).  

Moreover, the 1992 entries on the Veteran's in-service treatment notes concerning his "profile" (pertaining to the Military Physical Profile Serial System, used to qualify an enlistee's physical profile for each military skill) stated "no running," designating periods variously as two weeks or a month.  By June 1993, the Veteran's physical profile form listed his in-service medical condition as left knee arthritis with a notation that this profile is permanent.  Additionally, the Veteran was assessed in-service in February 1994 with degenerative joint disease.  It is not evident that there were X-rays on file confirming the presence of arthritis at this time.

The Veteran underwent a VA examination in September 2006.  To the question whether it is at least likely as not that the Veteran's claimed bilateral knee condition is related to treatments in service for a knee condition, the examiner opined:  "The left knee scars are more likely caused by meniscal tear which he sustained in service.  This [ ] examiner is unable to determine the relation of current [patellofemoral pain syndrome] PFPS to 'a knee condition' without speculation."  This opinion has limited probative value because it only addresses the palpable effects of the Veteran's previous arthroscopic procedure and does no more.

The Veteran was afforded a VA examination in June 2010, in which the examiner provided a medical opinion.  To the question of whether the Veteran's current degenerative arthritis of the knees is at least as likely as not related to the chronic knee pain shown in service, the examiner opined that it "is not caused by or a result of in-service [sic]."  The examiner observed that up to August 1995, no bilateral knee radiographs taken clearly showed an assumption of arthritis, instead of the actual osseous or articular evidence consistent with the Veteran's age.  Furthermore, the examiner referred to a 2002 bone scan, which showed only left knee uptake, not right.  The examiner concluded that this proved there had been no right knee "complaint" from the end of the Veteran's service to 2002.  

However, as discussed above, the Veteran's service treatment records, associated with the record contain in-service assessments identifying degenerative joint disease and crepitus, a sign associated with arthritis.  Moreover, the examiner's conclusion of no "complaint" of arthritis of the knees for seven years after service seems hardly relevant in light of the in-service assessments taken together with other evidence entered into the record after this opinion; specifically, post-service radiological and MRI findings of degenerative joint disease and osteoarthritic changes in the knees.  Furthermore, although the examiner stated that he reviewed the case file, he did not directly address or make reference to the Veteran's September 2005 and March 2006 lay statements.  For all of the foregoing reasons, this opinion receives limited probative value.       

An October 2016 opinion by the Veteran's current treating medical professional stated the following.

After review of [the Veteran] medical records, his bilateral knee degeneration is service connected.  [The Veteran] was treated while on active duty multiple times for left knee pain and [an] examination noted crepitation and other physical findings that [are] consistent with degeneration.  [The Veteran] was placed on a permanent profile for running due to chronic left knee pain.  The right knee is also service connected because he compensated for the left knee [,] which lead [sic] to degeneration to his right knee.  [The Veteran] continues to have pain and treatment to bilateral knees, which include previous surgery to the left knee and injections to the right knee.

Service connection is warranted because the above October 2016 opinion, with resolution or reasonable doubt in the Veteran's favor, sufficiently establishes a causal relationship between the Veteran's current disability and the injury incurred during service.  The Veteran's treating professional noted that the Veteran was treated in service for a left knee problem and she mentions the finding of crepitation and other findings of degeneration.  She further noted the results of the foregoing, indicated by the permanent change to the Veteran's "profile" in his service record.  She emphasized the onset of arthritis to the Veteran's knees in regard to the necessity to compensate for his deficient left knee with greater reliance on his right knee, thereby leading to its degeneration.  She concluded by noting the Veteran's ongoing treatment.  The Board therefore finds this to be a highly probative, competent medical opinion, which speaks directly to the nexus between the Veteran's current disability and the injury incurred during service or as to the right knee, now related to service connected left knee disorder.

The Board therefore finds that, affording the Veteran the benefit of the doubt, there is sufficient evidence of record to indicate that the Veteran first experienced arthritis of the knees during active duty service and that his currently diagnosed bilateral knee degeneration is related to that in-service injury.  As such, the criteria for service connection for arthritis, knees are met.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the request to reopen the claim for service connection for arthritis, knees is granted.

Entitlement to service connection for arthritis, knees is granted.

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


